Memorandum of decision on demurrer.
QUINLAN, J.
These parties entered into an arbitration. An award of arbitration cannot be repudiated by the mere act of one of the parties. It has the effect of a judgment. Lehrman vs. Prague, 115 Conn. 484. This action on the lien is not a repudiation. The arbitration simply fixed the amount that was due. By process of foreclosure of the lien an attempt is being made to collect the arbitrated amount.
The demurrer to the special defense and counterclaim is sustained.